                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

CALVIN L. REDD                                      CIVIL ACTION NO. 3:19-cv-0231

                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

MIKE STONE, ET AL.                                  MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Calvin L. Redd=s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

        IT IS FURTHER ORDERED that Plaintiff=s Motion for Summary Judgment, [Doc. No.

10], and AMotion for Attorney,@ [Doc. No. 11], are DISMISSED AS MOOT.

        MONROE, LOUISIANA, this 28th day of May, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
